ORDER
PER CURIAM
AND NOW, this 30th day of December, 2014, the Petition for Permission to Appeal is GRANTED. The parties are directed to brief the following issues:
1) When counsel for a nonprofit corporation believes that charitable assets are being unlawfully diverted, may counsel disclose this information to the Attorney General’s office, as parens patriae for the public to whom the charity and its counsel owe a fiduciary duty?
REDACTED
REDACTED
REDACTED
The Application to File Under Seal is GRANTED. The Prothonotary is DIRECTED to establish a briefing schedule, with the direction that the matter shall be submitted on the briefs.